DETAILED ACTION
In response to Applicant’s claims filed on February 18, 2022, claims 1-20 are now pending for examination in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 09, 2021, claims 1-20 are now pending for examination in the application.

Response to Arguments
“The 101 rejection under 35 USC 101 set forth in the 11/18/2021 office action is hereby withdrawn.”

	“The 112 rejection under 35 USC 112 set forth in the 11/18/2021 office action is hereby withdrawn.”

This office action is in response to amendment filed 02/18/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Brumleve et al. (US Pub. No. 20130304818) in view of Rubinstein et al. (US Pub. No. 20140040285).  The Rubinstein et al. reference has been added to address the amendments.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10503793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10503793 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘020 application and ‘793 patent is that claim 1 of ‘793 patent recites the filtering comprising: assigning a first similarity score to a first content item of the content items based upon the expanded user interest; and responsive to determining that the first similarity score of the first content item exceeds a threshold, including the first content item in the set of filtered content items; constructing a push notification comprising one or more filtered content items from the set of filtered content items; and controlling a graphical user interface of a remote device to display the push notification as a device alert notification.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., recommending labels. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10503793 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.


16707020
10503793
1. A method, comprising: 


receiving an input associated with a user; 

expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user, the expanding comprising:
 identifying a term within the input; 

identifying a content item based upon the input; searching the content item for one or more co-occurring terms that co-occur with the term within the content item; 

identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item; obtaining a plurality of content items based upon the input; 

determining that a majority of the plurality of content items are associated with at least one of the category or the topic; and 

including the co-occurring term and at least one of the category or the topic in the expanded user interest; and 

filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items.
1. A method for sending push notifications of content items to client devices, comprising: 

receiving an input associated with a user; 

expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user, the expanding comprising: 
identifying a term within the input; 

identifying a content item based upon the input; searching the content item for one or more co-occurring terms that co-occur with the term within the content item; 

identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item; obtaining a plurality of content items based upon the input; 

determining that a majority of the plurality of content items are associated with at least one of the category or the topic; and 

including the co-occurring term and at least one of the category or the topic in the expanded user interest; 

filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items, 
the filtering comprising: assigning a first similarity score to a first content item of the content items based upon the expanded user interest; and 

responsive to determining that the first similarity score of the first content item exceeds a threshold, including the first content item in the set of filtered content items; 

constructing a push notification comprising one or more filtered content items from the set of filtered content items; and 

controlling a graphical user interface of a remote device to display the push notification as a device alert notification. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US Pub. No. 20130304818) in view of Rubinstein et al. (US Pub. No. 20140040285).

With respect to claim 1, Brumleve et al. teaches a method, comprising: 
receiving an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
identifying a term within the input (Paragraph 106 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network); 

identifying a content item based upon the input (Paragraph 124 discloses once the terms related to the set of keywords have been discovered, social media content analysis engine 104 utilizes both to search the social network for the content items (citations, tweets, comments, posts, etc.) containing all or most of the keywords plus the related terms); 
searching the content item for one or more co-occurring terms that co-occur with the term within the content item (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item (Paragraph 112 discloses social media content analysis engine 104 pre-computes and discovers the related terms by examining a historical archive of recent tweets/posts retrieved from the social network for top trending terms co-occurring with the submitted keywords before searching over the social network);
obtaining a plurality of content items based upon the input (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved).  Brumleve et al. does not disclose determining that a majority of the plurality of content items obtained based upon the input.
	However, Rubinstein et al. teaches determining that a majority of the plurality of content items obtained based upon the input are associated with at least one of the category associated with the input or the topic associated with the input (Paragraph 56 discloses receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206) having respective names, types, categories, or other identifiers matching the entered text); and
including the co-occurring term and at least one of the category associated with the input or the topic associated with the input in the expanded user interest (Paragraph 75 discloses the structured query used to generate a particular search-results page may be used as the base upon which expansions of that initial query may be suggested as default queries); and
filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 107 discloses the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated with those resources or content). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Rubinstein et al. (generating default queries).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Rubinstein et al. Paragraphs 3-9.

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 1.  With respect to claim 2, Rubinstein et al. teaches the method of claim 1, comprising ranking the set of filtered content items based upon a ranking metric to create a ranked set of filtered content items (Paragraph 127 discloses the coefficient may also be utilized to rank and order such objects, as appropriate). 

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 1.  With respect to claim 3, Rubinstein et al. teaches the method of claim 1, comprising providing for display a notification based upon the set of filtered content items ( Paragraph 112 discloses the page may be a profile page of the online social network (e.g., a user-profile page of the user, or a concept-profile page of a concept associated with the online social network), a newsfeed page of the online social network, a search-results page corresponding to a particular structured query, a notifications page (e.g., a page displaying notifications, messages, emails, texts, or other communications associated with the online social network)).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 2.  With respect to claim 4, Rubinstein et al.  teaches the method of claim 2, comprising: 
maintaining filtered content items, of the ranked set of filtered content items, within a cache (Paragraph 107 discloses the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated with those resources or content and Paragraph 137 discloses the data caches may speed up read or write operations by processor 1502);

defining a cache expiration period for the cache (Paragraph 34 discloses a social-networking system 160, or a third-party system 170 to manage, retrieve, modify, add, or delete, the information stored in data store 164); and

responsive to expiration of the cache expiration period for a filtered content item, removing the filtered content item from the cache (Paragraph 34 discloses a social-networking system 160, or a third-party system 170 to manage, retrieve, modify, add, or delete, the information stored in data store 164).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 4.  With respect to claim 5, Rubinstein et al. teaches the method of claim 4, the cache expiration period comprising between about a 6 hour expiration to about a 48 hour expiration (Paragraph 137 discloses the data caches may speed up read or write operations by processor 1502).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 2.  With respect to claim 6, Rubinstein et al. teaches the method of claim 2, a filtered content item, within the ranked set of filtered content items, comprising at least one of: a news article, a sports statistic, product pricing information, a travel deal, a social network post, or a stock update (Paragraph 40 teaches User-generated content may include anything a user can add, upload, send, or "post" to social-networking system 160. As an example and not by way of limitation, a user communicates posts to social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media. Content may also be added to social-networking system 160 by a third-party through a "communication channel," such as a newsfeed or stream).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 1.  With respect to claim 7, Rubinstein et al. teaches the method of claim 1, the input comprising: 
a search query comprising at least one of a second term or a phrase (Paragraph 9 teaches also, a first content string may be specified as a reference string comprised of a reference set of words. A document search can be performed with a search engine query based on said reference set of words to identify an initial candidate set of documents containing said n content strings, and each of said initial candidate set of documents can be processed to identify a highest ranking document having a similarity score closest to said first content string).

The Brumleve et al. and reference as modified by Rubinstein et al.  teaches all the limitations of claim 1.  With respect to claim 8, Rubinstein et al. teaches the method of claim 1, the co-occurring term comprising a noun (Paragraph 51 discloses s a user types or otherwise enters text into a form used to add content or make declarations in various sections of the user's profile page, home page, or other page, the typeahead process may work in conjunction with one or more frontend (client-side) and/or backend (server-side) typeahead processes (hereinafter referred to simply as "typeahead process") executing at (or within) the social-networking system 160 (e.g., within servers 162), to interactively and virtually instantaneously (as appearing to the user) attempt to auto-populate the form with a term or terms corresponding to names of existing social-graph elements, or terms associated with existing social-graph elements).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 1.  With respect to claim 10, Rubinstein et al. teaches the method of claim 1, comprising: 

assigning a rating to a filtered content item based upon user feedback (Paragraph 123 discloses a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%)).

With respect to claim 11, Brumleve et al. teaches a system, comprising: 
a processor (Paragraph 57 discloses a processor); and 
memory (See Paragraph 57 discloses a memory) comprising processor-executable instructions that when executed by the processor cause the processor to implement: 
a receiving component (Paragraph 42 discloses a social media network for receiving) configured to: 
receive an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
expand the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
identify a term within the input (Paragraph 106 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network); 

identify a content item based upon the input (Paragraph 124 discloses once the terms related to the set of keywords have been discovered, social media content analysis engine 104 utilizes both to search the social network for the content items (citations, tweets, comments, posts, etc.) containing all or most of the keywords plus the related terms); 
search the content item for one or more co-occurring terms that co-occur with the term within the content item (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
identify the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item (Paragraph 112 discloses social media content analysis engine 104 pre-computes and discovers the related terms by examining a historical archive of recent tweets/posts retrieved from the social network for top trending terms co-occurring with the submitted keywords before searching over the social network);
obtain a plurality of content items based upon the input (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved).  Brumleve et al. does not disclose determining that a majority of the plurality of content items obtained based upon the input.
	However, Rubinstein et al. teaches determine that a majority of the plurality of content items obtained based upon the input are associated with at least one of the category associated with the input or the topic associated with the input (Paragraph 56 discloses receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206) having respective names, types, categories, or other identifiers matching the entered text); and
include the co-occurring term and at least one of the category associated with the input or the topic associated with the input in the expanded user interest (Paragraph 75 discloses the structured query used to generate a particular search-results page may be used as the base upon which expansions of that initial query may be suggested as default queries); and
filter content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 107 discloses the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated with those resources or content). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Rubinstein et al. (generating default queries).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Rubinstein et al. Paragraphs 3-9.

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 11.  With respect to claim 12, Dies teaches the system of claim 11, the filtering component configured to: 
maintain filtered content items, of the ranked set of filtered content items, within a cache (Paragraph 27 discloses the crawler 116 retrieves content items 105a and 105b from the content producers 106a and 106b and may store a copy of the content item in a cache 132 at the recommendation system 114. The cache 132 is a data structure that a persistent storage device maintains for the storage of content items, as is known to those of skill in the art);

define a cache expiration period for the cache (Paragraph 40 discloses FIG. 3 describes scraping of content items. Content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305); and

responsive to expiration of the cache expiration period for a filtered content item, removing the filtered content item from the cache (Paragraph 40 discloses content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305, See Paragraph 40).

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 11.  With respect to claim 13, Rubinstein et al. teaches the system of claim 11, wherein the processor-executable instructions cause the processor to implement: 
a feedback component (Paragraph 123 discloses a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%)) configured to: 
assign a rating to a filtered content item based upon user feedback (Paragraph 123 discloses a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%)). 

	The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 11.  With respect to claim 14, Brumleve et al. teaches the system of claim 11, the input expansion component configured to: 
identify a term within the input (Paragraph 60 discloses "egypt, syria, libya, sudan" in the search box will automatically input these four terms as separate keywords for the search). 

With respect to claim 15, Brumleve et al. teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed receiving an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
identifying a term within the input (Paragraph 106 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network); 

identifying a content item based upon the input (Paragraph 124 discloses once the terms related to the set of keywords have been discovered, social media content analysis engine 104 utilizes both to search the social network for the content items (citations, tweets, comments, posts, etc.) containing all or most of the keywords plus the related terms); 
searching the content item for one or more co-occurring terms that co-occur with the term within the content item (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item (Paragraph 112 discloses social media content analysis engine 104 pre-computes and discovers the related terms by examining a historical archive of recent tweets/posts retrieved from the social network for top trending terms co-occurring with the submitted keywords before searching over the social network);
obtaining a plurality of content items based upon the input (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved).  Brumleve et al. does not disclose determining that a majority of the plurality of content items obtained based upon the input.
	However, Rubinstein et al. teaches determining that a majority of the plurality of content items obtained based upon the input are associated with at least one of the category associated with the input or the topic associated with the input (Paragraph 56 discloses receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206) having respective names, types, categories, or other identifiers matching the entered text); and
including the co-occurring term and at least one of the category associated with the input or the topic associated with the input in the expanded user interest (Paragraph 75 discloses the structured query used to generate a particular search-results page may be used as the base upon which expansions of that initial query may be suggested as default queries); and
filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 107 discloses the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated with those resources or content). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Rubinstein et al. (generating default queries).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Rubinstein et al. Paragraphs 3-9.
With respect to claim, 15 it is rejected on grounds corresponding to above rejected claim 2, because claim 15 is substantially equivalent to claim 2.

With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 15.  With respect to claim 18, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the expanding comprising: 
determining that the majority of the plurality of content items are associated with the category (Paragraph 55 discloses Citations 104 can be categorized into various types based on the characteristics of subjects/authors 102, objects/targets 106 and citations 104 themselves); and 

including the category in the expanded user interest (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics). 

The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 15.  With respect to claim 19, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the expanding comprising: 
determining that the majority of the plurality of content items are associated with the topic (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics); and 
including the topic in the expanded user interest (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network during a specific period of time. The flowchart 2300 continues to block 2306 where both the keywords submitted and the related terms discovered are utilized to search for content items over the social network in real time). 

	The Brumleve et al. and reference as modified by Rubinstein et al. teaches all the limitations of claim 15.  With respect to claim 20, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the operations comprising: 
assigning a rating to a filtered content item based upon user feedback (feedback from the interface which can be exploited in the present applications. The user actions are fed back into the algorithm to affect what links are shown at a next session 600. For example, if a user posts about a link, system 100 infers that they want to see more content like it. If they delete a link, the system infers the opposite. This form of implicit feedback can also be used to affect the type of content that is recommended at 605, See Paragraph 46). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US Pub. No. 20130304818) and Rubinstein et al. (US Pub. No. 20140040285) in view of Dexter (US Pub. No. 20090299976).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 3, Brumleve et al. as modified by Dies does not disclose sending a notification. 
However, Dexter et al. teaches the method of claim 2, the ranking comprising: using at least one of a Gradient Boosting Decision Tree (GBDT) or an XQuery Data Model (XDM) to rank the set of filtered content items (the web browser assigns to each chunk a ranking metric indicative of its relevancy to the search keywords and displays in a prominent location, at least partially, the chunk that has the highest ranking metric, See Paragraph 250 and XQuery Data Model, See Paragraph 121). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) and Dies (content recommendation systems) with Dexter et al. (locating information at different sources).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results and sending notifications to users at their personal devices.  See Dexter et al. Paragraphs 13-16.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140245352 is directed to Time-Sensitive Content Update:   [0064] social-networking system 160 may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. The coefficient may also be utilized to rank and order such objects, as appropriate. In this way, social-networking system 160 may provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest. In particular embodiments, social-networking system 160 may generate content based on coefficient information. Content objects may be provided or selected based on coefficients specific to a user. As an example and not by way of limitation, the coefficient may be used to generate media for the user, where the user may be presented with media for which the user has a high overall coefficient with respect to the media object. As another example and not by way of limitation, the coefficient may be used to generate advertisements for the user, where the user may be presented with advertisements for which the user has a high overall coefficient with respect to the advertised object. In particular embodiments, social-networking system 160 may generate search results based on coefficient information. Search results for a particular user may be scored or ranked based on the coefficient associated with the search results with respect to the querying user. As an example and not by way of limitation, search results corresponding to objects with higher coefficients may be ranked higher on a search-results page than results corresponding to objects having lower coefficients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154